Citation Nr: 0633836	
Decision Date: 11/01/06    Archive Date: 11/16/06	

DOCKET NO.  00-02 719	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Medical and Regional Office Center (RO) in Wichita, Kansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from June 1968 to May 1972.  
He served in Vietnam from July 1970 to May 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision in 
which the VARO in Wichita, Kansas, denied, in pertinent part, 
entitlement to service connection for PTSD.  The case was 
previously before the Board in September 2004 at which time 
it was remanded for further development.  The case has been 
returned to the Board for appellate review.


FINDINGS OF FACT

1.  VA has informed the veteran of the evidence necessary to 
substantiate his claim and has made reasonable efforts to 
develop such evidence.

2.  The medical evidence of record includes the diagnosis of 
PTSD.

3.  The veteran is shown as likely as not to have PTSD due to 
events experienced in service.  


CONCLUSION OF LAW

The criteria for service connection for PTSD are reasonably 
met.  38 U.S.C.A. §§ 1110, 1154(a), 5103(a), 5107 (West 2002 
and Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2006). 







REASONS AND BASES FOR FINDINGS AND CONCLUSION

In view of the favorable outcome of this appeal, compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002 and Supp. 2005)) need not be discussed.  The 
Board notes that there has been substantial compliance with 
the requirements of the VCAA throughout the course of this 
appeal.  

Pertinent Legal Criteria

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

Regulations also provide that service connection may be 
established when all the evidence of record, including that 
pertinent to service, demonstrates that the veteran has a 
current disability that was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be competent evidence showing:  (1) the 
existence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the current disability.  Shedden v. Principi, 381 F. 3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 
16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressors.  38 C.F.R. § 3.304(f) (2006).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, considering evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997), cert denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  

Analysis

The Board notes that it has thoroughly reviewed all the 
evidence in the veteran's claims folders.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss in detail the evidence 
submitted by the veteran or in his behalf.  See Gonzales v. 
West, 218 F. 3d 1378, 1380 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).  

A review of the evidence of record reveals psychiatric 
diagnoses that include PTSD.

The veteran's military personnel records show that he served 
in Vietnam from July 1970 to May 1971.  His principal duty 
while in Vietnam was an auto mechanic with the Headquarters 
and Services Company, 3rd Battalion, 1st Marines, 1st Marine 
Division (Reinforced), Fleet Marine Force.  The personnel 
records disclose that he participated in operations against 
insurgent communist forces in Vietnam in July  1970.  He also 
participated in Operation "Dubois Square" in Quang Nam 
Province in September 1970, in Operation Hoang Dieu from 
October to November 1970, in Operation Hoang Dieu in Quang 
Nam Province in December 1970, in Operation Upshur Stream 
from January to March 1971, in Operation Hoang Dieu 103 in 
Quang Nam Province from February to March 1971, in Operation 
Imperial Lake in Quang Nam Province from March to May 1971, 
and in Operation Scott Orchard in Quang Nam Province from 
April to May 1971.  

Evidence of record reveals the veteran reported stressors 
include:  (1) Providing buddy care in the field; (2) seeing 
wounded individuals; (3) toe tagging, body bagging, and 
putting bodies in nets for helicopter transfers; (4) 
witnessing interaction with enemy prisoners; (5) being 
wounded in the right knee when hit by shrapnel in November 
1970, after being involved in a fire fight; (6) having close 
friends and relatives wounded in action; (7) performing 
combat-related duties at LZ Ross; (8) being subjected to and 
involved in rocket, mortar, or sniper attacks monthly at his 
base camp or in convoys, some of which caused casualties in 
his unit, sometime between June to October 1970; (9) having 
civilian friends who were killed in a mortar attack of a 
village; (10) experiencing his rifle lock up on him and 
fearing for his life while on perimeter duty four months 
after his arrival in Vietnam; and (11) his involvement in a 
fire fight in which a significant portion of his platoon was 
killed and several were wounded.  

Received in October 2004 from the Headquarters, United States 
Marine Corps, Marine Corps Historical Center, Washington Navy 
Yard, D.C., was a CD which contained the records of the 3rd 
Battalion of the 1st Marine Regiment pertaining to the time 
frame the veteran served in Vietnam, that being July 1970 to 
May 1971.  The command chronology for the unit and the other 
records reflect that elements of the unit were exposed to 
hostile fire, including rocket and mortar attacks, during the 
course of the time frame in question.  

The information provided by the veteran with regard to his 
reported stressful experiences in Vietnam unfortunately has 
been lacking in specifics.  The Board notes that one of his 
reported stressful experiences is having sustained a shrapnel 
wound to the knee.  This incident is not confirmed by the 
service medical records or the post service medical records.

However, based on a longitudinal review of the evidence of 
record, the Board finds that there is sufficient information 
available to make a decision at this time.  The Board notes 
the case has been in appellate status for several years 
already.  While it would clearly be more desirable to obtain 
more specific information from the veteran, the Board finds 
that the information provided by him, although not as 
specific as possible, and in the case of the reported 
shrapnel wound to the knee, not confirmed by the available 
evidence, when added to the overall evidence of record is 
reasonably sufficient to verify that the veteran himself was 
a participant in combat operations while serving in Vietnam 
with the Marines between 1970 and mid 1971.

In the case of any veteran who engaged in combat with the 
enemy in active service, the Secretary of VA shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran...38 U.S.C.A. § 1154(b).

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the United 
States Court of Appeals for Veterans Claims (Court) opined 
that the fact that a veteran with a known combat military 
occupational specialty who was stationed with a unit that was 
present when enemy attacks occurred was strongly suggestive 
that the veteran himself was exposed to such attacks as well.  
In Suozzi v. Brown, 10 Vet. App. 307 (1997), it was indicated 
that a stressor need not be corroborated in every detail.  
There is no requirement in case law that there needs to be a 
higher level of exposure to combat.  Corroboration of the 
veteran's personal participation in such events is not 
necessary.  Pentecost at 128.  

In reviewing the overall evidence of record, the Board finds 
it reasonable to determine that the veteran was exposed to 
combat action while serving with the 1st Marine Regiment in 
Vietnam from July 1970 to May 1971.  While the Board wishes 
the veteran had been more specific with regard to his 
experiences and while the Board is aware that the reported 
incident of wounding the knee in combat action is not 
documented by the service medical records, the Board finds 
the evidence of record is at least in relative equipoise.  
The veteran's personnel records show his participation in a 
number of different operations, some of which included 
exposure to hostile fire.  The evidence at least raises a 
doubt and that doubt must be resolved in the veteran's favor.  
38 U.S.C.A. § 5107(b).  Accordingly, the Board finds that the 
veteran reasonably has PTSD that is a result of his 
experiences in Vietnam with the Marines in 1970 and 1971.


ORDER

Service connection for PTSD is granted.


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


